U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File No. 0-25933 SOUTHCOAST FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) South Carolina 57-1079460 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 530 Johnnie Dodds Boulevard Mt. Pleasant, South Carolina 29464 (Address of principal executive offices) 843-884-0504 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES [ X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[ ] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES []NO [ X ] State the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. 5,326,577 shares of common stock, no par value, as of April 30, 2012 SOUTHCOAST FINANCIAL CORPORATION INDEX PART I - FINANCIAL INFORMATION Page No. Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets – March 31, 2012 and December 31, 2011 2 Condensed Consolidated Statements of Operations – Three months ended March 31, 2012 and 2011 3 Condensed Consolidated Statements of Comprehensive Income – Three months ended March 31, 2012 and 2011 4 Condensed Consolidated Statements of Changes in Shareholders' Equity - Three months ended March 31, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows - Three months ended March 31, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements 7-28 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 29-37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 PART II - OTHER INFORMATION Item 6. Exhibits 38 Signatures 38 Exhibit Index 39 SOUTHCOAST FINANCIAL CORPORATION Condensed Consolidated Balance Sheets PART I - FINANCIAL INFORMATION Item 1 - Financial Statements (Dollars in thousands) March 31, December 31, (Unaudited) Assets Cash and cash equivalents: Cash and due from banks $ $ Interest bearing deposits Total cash and cash equivalents Investment securities Available for sale Federal Home Loan Bank Stock, at cost Loans held for sale Loans, net of allowance of $9,579 and $10,692 Premises and equipment, net Other real estate owned, net Company owned life insurance Other assets Total assets $ $ Liabilities Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Federal funds purchased Securities sold under agreements to repurchase Federal Home Loan Bank Borrowings Junior subordinated debentures Other liabilities Total liabilities Shareholders’ Equity Common stock (no par value; 20,000,000 shares authorized; 5,316,633 shares issued and outstanding at March 31, 2012 and 5,306,488 at December 31, 2011) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements 2 SOUTHCOAST FINANCIAL CORPORATION Condensed Consolidated Statements of Operations (Unaudited) (Dollars in thousands) For the Three Months Ended March 31, Interest income Loans, including fees $ $ Investment securities Cash and federal funds sold 6 7 Total interest income Interest expense Deposits and borrowings Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service fees on deposit accounts Gains on sales of available for sale securities 22 Other-than-temporary impairment on available for sale securities - ) Company owned life insurance earnings 99 98 Gains on sales of premises and equipment - Other 90 64 Total noninterest income Noninterest expenses Salaries and employment benefits Occupancy Furniture and equipment Software 64 87 Insurance Professional fees Telephone, postage, and supplies 82 87 Gain on sale of other real estate owned ) (2 ) Other real estate owned impairment provision, and other expenses, net ofrental income Other operating expenses Total noninterest expenses Income (loss) before income taxes ) Income tax expense (benefit) 88 ) Net income (loss) $ $ ) Basic net income (loss) per common share $ $ ) Diluted net income (loss) per common share $ $ ) Weighted average shares outstanding Basic Diluted See Notes to Condensed Consolidated Financial Statements 3 SOUTHCOAST FINANCIAL CORPORATION
